DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no basis in the specification for the new limitation of a “lip that circumferentially surrounds the elevated ridge” and also “a face of each of the filter material, the elevated ridge and the lip are arranged in a parallel manner.”  These claim amendments are acceptable and are no considered to be new matter because the drawings clearly show these features.  The same description must be added to the specification however.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178 in view of Lanier, . Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the dye is black, the oil has a preferred viscosity and can be applied using spraying, the oil components are present in preferred amounts, and that the filter frame includes an elevated ridge, lip, and parallel faces on the lip, ridge and filter face.  It is noted that claim 10 of the patent recites cotton gauze with fiber strands, which is a depth filter, and any frame must necessarily fasten the filter so that it does not move or short circuit.  Lanier, Jr. et al. ‘361 discloses an air filter frame with an elevated ridge (52) and a circumferential gasket (54) wherein the filter, ridge and gasket have parallel faces.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Patent 9,701,178 by using the filter frame of Lanier, Jr. et al. ‘361 in order to provide an integral frame with a sealing surface that can snugly fit an air conduit and prevent air from bypassing the filter.  It is submitted that one skilled in the art would also have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material has sufficient oil applied to it, and that an oil composition may be applied to a surface in a conventional manner such as by spraying to allow for an even, controlled coating.  Regarding the viscosity and component amounts, it would have been obvious to select a viscosity that will allow oil adherence to the filter and to provide tackiness for particulates, and that the oil components would be routinely adjusted to provide effectiveness in a vehicle air intake.
Claims 1, 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,466 in view of Lanier, . Although the claims at issue are not identical, they are not patentably distinct from each other because for the same reasons given relating to the ‘178 patent in paragraph 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Williams et al. (2016/0317963 A1) or Williams et al. (2016/0279562 A1) in view of Lanier, Jr. et al. ‘361.
Any one of Williams et al. ‘963 or Williams et al. ‘562 discloses a framed HVAC filter that can be used in a vehicle and has an applied oil composition that provides tackiness and increased efficiency.  The oil composition can include 96.74 vol% paraffinic oil, 3.2 vol% polyalphaolefin, and 0.06 vol% colored dye with a viscosity of 7.2-7.6 cSTs at 100°C (see ‘963 paragraphs 3, 41, 43, 52; ‘562 paragraphs 33, 37, 45).  The filter can include cotton layers sandwiched between two epoxy-coated aluminum wire screens.  The filter oil is non-reactive, has excellent oxidation stability, good thermal stability, and retains suitable viscosity in an operating area.  The filter medium is fibrous to function by “depth loading” and is attached to the frame using a fastener (see ‘963 paragraphs 34, 36, 39, 40; ‘562 paragraphs 31, 33, 34).  The air intake of a vehicle will have the same operating temperature as a building HVAC system.  The instant 
Lanier, Jr. et al. ‘361 discloses a framed vehicle air filter as described in paragraph 4 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention by using the sealing frame arrangement of Lanier, Jr. et al. ‘361 in order to provide a filter with an integral frame having a sealing surface that can snugly fit an air conduit and prevent air from bypassing the filter.
Claims 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin (2004/0083697 A1) in view of Lanier, Jr. et al. ‘361.
Niakin ‘697 discloses a framed vehicle air intake filter comprising cotton mesh layers sandwiched between to mesh layers made of epoxy-coated aluminum mesh.  The filter is coated with an oil composition by spraying for increased filtering efficiency.  The filter can be cleaned by using a cleaning solution and water, followed by re-wetting with oil (see paragraphs 3, 10, 11, 18, 31 and 37).  The filter material can include several fibrous layers that will inherently function by depth loading, and it is retained in a frame by fusing its edges to the frame (paragraphs 10, 36).  The instant claims differ from the disclosure of Niakin ‘697 in that the filter frame includes an elevated ridge, lip, and parallel faces on the lip, ridge and filter face.  Lanier, Jr. et al. ‘361 discloses a .
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.  Initially it is noted that applicant did not respond to the previous specification objection (repeated in paragraph 2 above) which requires claimed subject matter to be recited in the specification.  This may be added with a specification amendment that uses the same language as the claims.
Regarding double patenting, the rejections over Patent No. 10,294,897 and Application No. 16/296,728 have been withdrawn due to the claim amendments.  The remaining double patenting rejections are maintained.
Regarding the prior art rejections, applicant argues that the cited prior art fails the newly claimed subject matter that the filter medium is retained within the frame using a fastener and that the medium comprises fibers utilized to filter contaminants by depth loading.  The examiner agrees with this argument with respect to the rejection of paragraphs 18-20 of the non-final rejection mailed October 1, 2021 (GB ‘562 as the primary reference) and has withdrawn this rejection.
The remaining rejections are maintained and updated to include references to where the new subject matter is disclosed.  Specifically, Williams et al. ‘963 (paragraphs 34, 36, 39, 40) and Williams et al. ‘562 (paragraphs 31, 33, 34) clearly disclose depth filtration and the use of a fastener to attach the filter to the frame.  Additionally, Niakin ‘697 discloses multiple fiber layers which one skilled in the art will understand will function by depth filtration (increased filtration efficiency when particles are captured in the filter’s depth), and also that the filter is “held” in the frame and attached to it by fusing its edges to the frame.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl